           Case 1:21-cr-00190-JPO Document 36 Filed 04/16/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                         Protective Order

                 V.                                                               21 Cr. 190 (JPO)

 Kaitlyn Rivera,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel the Court hereby finds and orders as follows:

       Confidential Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored infonnation ("ESI"), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government's general

obligation to produce exculpatory and impeachment material in criminal case. Certain of that

discovery may include material that (i) affects the privacy and confidentiality of individuals; (ii)

would impede, if prematurely disclosed, the Government's ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is

not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case. Discovery materials produced by the Government to the defendant

or her counsel that are either (1) designated in whole or in part as "Confidential" by the

Government in emails or communications to defense counsel, or (2) that include a Bates or other

label stating "Confidential," shall be deemed "Confidential Material."

         NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

        I. Confidential Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel ("the defense") other than as set forth herein, and shall be used
Case 1:21-cr-00190-JPO Document 36 Filed 04/16/21 Page 2 of 3
Case 1:21-cr-00190-JPO Document 36 Filed 04/16/21 Page 3 of 3




  16
